DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  they lack antecedent basis (“the related controller”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 10 and 17, it is unclear how the target charging amount (i.e. the desired SOC) of the second battery can increase as the charging amount (i.e. the actual SOC) of the first battery (which supplies charge to the second battery) decreases, and vice versa.  If the first battery has very little charge (i.e. 10%) to provide to the second battery, how can the first battery provide even more charge to the second battery, especially as the charging amount of the first battery goes down as the very little charge it does have is discharged to the second battery?  It seems to the Examiner like the “increases” and “decreases” in the claim language should be opposite, however, the Applicant’s specification teaches it the same way but fails to explicitly teach the answer to the above question.  Appropriate correction or explanation is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shen (9,725,925).  Regarding independent claims 1 and 6, Shen teaches (Fig. 6) 
a door locking device (10, more specifically 20 and 24) configured to perform locking and unlocking of a door; and 
a controller (mainly 38 but also parts of 34 and 28) configured to: 
drive the door locking device using power of a first battery (54; Col. 7, lines 11-16), 
charge a second battery (42) with power of the first battery (Col. 7, lines 1-10), and 
drive the door locking device using the power of the second battery when power is not supplied from the first battery (Col. 6, lines 59-67).
Regarding claim 2, Shen teaches the controller comprises: 
a first controller (parts of 34 and 28) configured to drive the door locking device using power of the first battery when power is supplied from the first battery; and 
a second controller (parts of 34 and 28) configured to control charging of the second battery when power is supplied from the first battery and control driving of the door locking device when power is not supplied from the first battery. (Col. 7, lines 1-16)
Regarding claims 3 and 7, Shen teaches (Fig. 5 or 6)
a related controller (inside 28) configured to: 
communicate with a remote controller (80), 
receive power from the first battery (54) when power is supplied from the first battery (Col. 7, lines 11-16), and 
receive power from the second battery (42) when power is not supplied from the first battery (Col. 6, lines 59-67), 
wherein the remote controller is configured to provide a communication to remotely lock and unlock the door locking device (Col. 6, lines 38-48).
Regarding claim 4, Shen teaches the controller is configured to control power supplied to the related controller (as well as all components of the door locking device) and authenticate a user (i.e. via RFID; Col. 6, lines 23-37) by performing boost control of the second battery (i.e. still providing power from the second battery) in response to an emergency operation14Attorney Docket No. 15438-1481 signal generated when power is not supplied from the first battery (Col. 6, lines 59-67).
Regarding claims 5 and 8, Shen teaches a door latch (26) configured to be mechanically operated by a driving force of a motor (24; Col. 3, line 57 – Col. 4, line 2), and 
wherein the motor is configured to be driven by power of the first battery or power of the second battery (Col. 7, lines 1-16).
  Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (11,233,419).  Hendrix teaches (Figs. 1 and 3) a vehicle (100) comprising: 
a plurality of loads (122, 124, 302); 15Attorney Docket No. 15438-1481and 
a controller (126) configured to: 
supply power to the loads using power of a first battery (120A or B) (Col. 1, 46-67), 
determine a target charging amount of a second battery (other of 120A or B) based on a charging amount of the first battery when charging the second battery with power of the first battery (Col. 7, lines 29-34; target charging amount is the equalizing voltage), and 
supply power to the loads using power of the second battery when power is not supplied from the first battery (Col. 1, 46-67).
Hendrix also teaches the vehicle having a wide variety of electrical loads (Col. 9, lines 28-44).  Hendrix also teaches the vehicle having doors (Fig. 1), but fails to explicitly teach one of the loads of the vehicle comprising a door locking device.  However, the Examiner takes Official Notice that it is known in the art that vehicles have a plurality of loads including door locking devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the loads in Hendrix’ vehicle being a door locking device to protect the owner and their belongings from theft.
9.	Claim(s) 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (11,233,419) as applied to claims 9 and 16 above, and further in view of Shen (9,725,925).  Hendrix teaches the vehicle, including plural loads being powered by two batteries, as described above.  Hendrix fails to explicitly teach the details of the door locking device (one of the loads).  Shen teaches a door locking device being powered by two batteries, similar to the loads in Hendrix, as described above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Shen’s door locking device into Hendrix’ vehicle, since it involves a mere simple substitution of one door locking device for another to perform the same function of locking doors, and Shen teaches a circuit configuration for a door locking device known in the art.
Regarding claim 12, Shen teaches the door locking device and controller as described above with regards to claim 2.
Regarding claim 13, Shen teaches the related controller as described above with regards to claim 3.
Regarding claims 14 and 20, Shen teaches the door locking device and controller as described above with regards to claim 4.
Regarding claim 15, Shen teaches the door locking device, door latch, and motor as described above with regards to claim 5.
Regarding claims 19, Shen teaches the door locking device, related controller, and remote controller as described above with regards to claim 7.
10.	Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (11,233,419) as applied to claims 9 and 16 above, and further in view of Kim et al. (2021/0402976).  Hendrix teaches the vehicle, including plural loads being powered by two batteries, as described above.  Hendrix is silent as to how the target charging amount of the second battery is determined when the engine is turned on.  
Kim teaches a similar vehicle, including plural loads being powered by two batteries (Figs. 4 and 5), to that of Hendrix.  Kim teaches first and second batteries (425, 435) and a plurality of preset reference values (i.e. 60% or 100%) to determine a target charging amount of the second battery.  Kim teaches determining the target charging amount of the second battery by applying a smallest reference value among the plurality of preset reference values when an engine of the vehicle is turned on ([0086], [0094]; the smallest reference value is equivalent to 100% being the target charging amount when the engine is on; 100% can represent the preset reference value corresponding to the “available capacity remaining after reaching target charging amount”, i.e. 0%; so when the target charging amount is 100%, the preset reference value of 0 applied, which is the smallest reference value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Hendrix’ vehicle determine the target charging amount of the second battery when the engine is on, as described in Kim, since Hendrix was silent as to how it would be determined when the engine is on and Kim teaches an example in the vehicle art of how it is performed, and it would allow for both batteries to fully charge. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-13-2022
/TOAN T VU/Primary Examiner, Art Unit 2836                                                                                                                                                                                                        /TOAN T VU/Primary Examiner, Art Unit 2836